DOOLIN, Justice
(dissenting):
We agree with the statement of facts in the majority opinion and they are not an issue.
The majority opinion however, overlooks rights hereafter described and previously protected by this court, rights to “reappearing riparian lands.” Were it not for such cases as Mapes v. Neustadt, 197 Okl. 585, 173 P.2d 442 (1942); Mikel v. Kerr, 499 F.2d 1178 (10th Cir. 1974); Ford v. Harris, 383 P.2d 21 (Okl.1963) and Hunzicker v. Kleeden, 161 Okl. 102, 17 P.2d 384 (1932), the majority view would undoubtedly be a correct application of the law. The pertinent statutes provide:
60 O.S.1971 § 335: Riparian accretions: Where from natural causes land forms by imperceptible degrees upon the bank of a river or stream, navigable or not navigable, either by accumulation of material or by the recession of the stream, such land belongs to the owner of the bank, subject to any existing right of way over the bank.
60 O.S.1971 § 336: Removals in mass may be reclaimed: If a river or stream carries away, by sudden violence, a considerable and distinguishable part of a bank, and bears it to the opposite bank, or to another part of the same bank, the owner of the part carried away may reclaim it within a year after the owner of the land to which it has been united takes possession thereof.
The above mentioned cases stand for the proposition Oklahoma, even in the face of these statutes, has heretofore applied the “reappearing riparian lands doctrine” to riparian lands where the original boundaries of a river can be identified from an existing governmental survey (old channel).1 In my opinion the Mikel case and Mapes v. Neustadt, supra, in applying this doctrine, make no distinction between land acquired by accretion or by an avulsion. Mapes says at 173 P.2d page 443:
“We think the corrollary of this rule is that Mapes could not thereafter use the slow and imperceptible movement of the river channel to the south whereby his lost land was restored to establish a riparian owner’s right to claim accretion and thereby acquire the title of other owners south of him upon the restoration of their land, following its destruction, by this gradual movement of the river channel to the south. In other words it is our opinion that this sudden movement of the river in 1914 could not have affected title to the land in the northeastern quarter at that time and rectification of this move ought not to serve as the basis of accretion.”
Careful reading of the Mapes case and examination of the record therein, indicate the Mapes land, although not riparian at the time of the survey in the 1870’s, was riparian at the time of entry and at the time of issuing the patent thereto.
Mapes presented a situation wherein his claim to accreted land was based on a situation nearly identical to that of defendants Kliewers. Mapes was claiming land, by accretion, as do the Kliewers, to the center of the present existing channel. In Mapes we held his claim was good only to the center of the old channel as fixed in the United States governmental survey in the 1870’s, because the boundaries of this channel were easily ascertainable. This is the result that should be obtained here, i. e. Kliewers should be granted title to accretions to their lands only to the center of the old channel and not beyond.
I conclude the majority simply adds confusion to this most difficult problem by not clearly accepting or overruling the Mapes doctrine as espoused by the 10th circuit in Mikel v. Kerr, supra. I believe the “reappearing lands” doctrine is more equitable, *891particularly for a river where an untrained observer can detect the meanderings and changes of banks within the old channel with comparative ease. Location of the boundaries is likewise in my opinion, a simple task of carrying “direction and distance” to an identifiable point on the ground from a United States governmental survey.
We think the doctrine of “reappearing lands” is also conducive to the stability of titles along the wild Cimarron.2 Its retention or adoption would lessen or curtail quiet title actions such as this and the one had in 1934, covering a part of these same lands.
I dissent.

. Mikel v. Kerr, 499 F.2d 1178 (10th Cir. 1974).


. Cimarron means runaway, wild or unruly. The origin of the name as applied to the river is generally considered to be of Spanish derivation, from Rio de los Carneros Cimar-ron, or “River of the Wild Sheep.” Shirk, Oklahoma Place Names 2d ed. (University of Oklahoma Press 1974); Simon and Shusters International Dictionary (1973) Edna Ferber, (Hmarron, (Doubleday 1951).